Citation Nr: 0601573	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 10, 
2000, for the grant of service connection for bilateral 
hearing loss.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

4.  Entitlement to an effective date earlier than September 
7, 2000, for the grant of service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1952 to 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The RO assigned an 
initial 10 percent rating for the bilateral hearing loss 
effective retroactively from March 10, 2000, and an initial 
10 percent rating for tinnitus effective retroactively from 
September 7, 2000.  The veteran appealed, seeking higher 
initial ratings and earlier effective dates.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran 
appeals his initial rating, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at others).

During an October 2003 hearing before a Decision Review 
Officer at the RO, the veteran raised an additional claim for 
service connection for "stress" (see Hr'g. Tr., pg. 3).  
Previously, in October 1998, he had submitted a statement 
indicating he was accused of theft while in the military and 
ultimately had to testify at a Court Martial of the persons 
responsible (see VA Form 21-4138).  He said that incident 
caused him great stress.  Apparently, the RO did not consider 
his October 1998 statement to be a claim for benefits, and 
therefore, did not adjudicate the matter.  Regardless, he 
raised the issue during the October 2003 hearing, and since 
this additional claim has not been adjudicated by the RO, 
much less denied and timely appealed to the Board, it is 
referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2005).

With regard to the veteran's claim for a higher initial 
rating for his tinnitus, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), which 
reversed a decision of the Board that had concluded that no 
more than a single 10 percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  VA disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on Court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a temporary stay at the Board on the adjudication of 
tinnitus claims affected by the Smith decision.  The specific 
claims affected by the stay include:  (1) all claims in which 
a claim for compensation for tinnitus was filed prior to June 
13, 2003, and a disability rating for tinnitus of greater 
than 10 percent is sought; and (2) all claims in which a 
claim for service connection for tinnitus filed prior to June 
10, 1999, was denied on the basis that the veterans' tinnitus 
was not "persistent" for purposes of 38 C.F.R. § 4.87, 
Diagnostic Code (DC) 6260.  Once a final decision is reached 
on appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  

With regard to the veteran's remaining claims, unfortunately, 
further development of the evidence is needed before the 
Board can make a decision.  So these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA and implementing regulations were enacted 
during the pendency of this appeal, but insufficient steps 
were taken by the RO to comply with this law.  In particular, 
the VCAA requires that VA provide notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The question of whether the veteran is entitled to higher 
initial ratings and earlier effective dates are "downstream 
issues," or, in other words, issues arising from his 
original claims for service connection.  VA's General Counsel 
has indicated that as long as the requisite VCAA notice was 
provided for the original claims, additional VCAA notice is 
not required for downstream issues.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon receipt of a 
[notice of disagreement (NOD)] in response to a decision on a 
claim, the [RO] must ... issue a [statement of the case 
(SOC)] if the action does not resolve the disagreement either 
by grant of the benefits sought or withdrawal of the [NOD].  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a [NOD] that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.)

But in this case, the RO did not provide the veteran with the 
requisite VCAA notice prior to its March 2001 rating decision 
granting service connection for these claims.  Instead, the 
RO provided VCAA notice in December 2002 - after the claims 
for service connection already had been adjudicated, even 
granted, and an NOD filed in response to the initial ratings 
and effective dates assigned.  And that December 2002 VCAA 
notice only pertained to the claim for service connection 
for hearing loss (again, which was no longer at issue); it 
did not address the tinnitus claim or, for that matter, the 
ancillary downstream issues now on appeal.  So that initial 
VCAA notice was defective in these several respects, in turn, 
requiring further development to provide additional VCAA 
notice for the downstream issues, when this ordinarily would 
not be necessary.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims.  Pelegrini 
II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

**NOTE:  The VCAA notice must include 
mention of the evidence needed to 
establish higher initial ratings for the 
bilateral hearing loss and tinnitus, as 
well as the type of evidence needed to 
show entitlement to earlier effective 
dates for the grant of service connection 
for these conditions.  See, e.g., Huston 
v. Principi, 17 Vet. App. 195 (2003).

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

